Citation Nr: 0018134	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  94-43 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased rating for spastic colitis 
with resection of colon for diverticulitis and incisional 
hernia, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for dermatitis of the 
feet and hands, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Scott Craven, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
March 1944.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a September 1993 decision of the RO.

In May 2000, the veteran was scheduled for a hearing before a 
Member of the Board; however, the hearing was canceled.  The 
veteran has not submitted any notice to reschedule the 
hearing.


REMAND

The veteran contends, in essence, that his service-connected 
disabilities have increased in severity beyond that reflected 
by the currently assigned evaluations.

The veteran's claims of entitlement to increased rating are 
well grounded in that they are not inherently implausible.  
38 U.S.C.A. § 5107(a) (West 1991).  VA therefore has a duty 
to assist him in developing the facts pertinent to his 
claims.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

The duty to assist includes the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  This is to ensure that 
the evaluation of a disability is a fully informed one.

In order to assess the current severity of the veteran's 
service-connected disorders, the RO scheduled the veteran for 
VA examinations in February 1999.  However, the veteran 
failed to report for the examinations.  A notice from QTC 
Medical Group, Inc., dated in February 1999, indicated that 
the veteran was disabled and unable to attend the 
examinations.

The law provides that, "When entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, . . . [and] the examination 
was scheduled in conjunction with . . . a claim for increase, 
the claim shall be denied."  The pertinent regulation 
further notes, however, that "Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant."  38 C.F.R. § 3.655(a)(b) 
(1999).

The foregoing regulation effectively precludes the Board, 
from adjudicating a claim on the merits if the veteran fails 
to appear without good cause for a scheduled examination in 
connection with a claim for an increased rating.  In this 
case, however, because the veteran was noted to have been 
disabled and unable to attend his examinations, it cannot be 
found that his absence was without good cause.  Moreover, the 
record does not reflect that VA has attempted to tailor their 
efforts to assist the veteran in light of his apparent 
deteriorating health.  Cf.  Wood v. Derwinski, 1 Vet. App. 
190 (1991) (Assistance to veterans who present well grounded 
claims must be tailored to the peculiar circumstances 
presented.)

In addition, the Board notes that the RO did not document 
that it had informed the veteran of the consequences of his 
failure to report for the VA examinations.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when the Board addresses an issue that has not been addressed 
by the RO, the Board must consider whether the appellant 
would be prejudiced by the Board's going forward on that 
issue without first remanding for the RO to adjudicate the 
issue in the first instance.  Bernard v. Brown, 4 Vet. App. 
384, 392-394 (1993).  Due process means fundamental fairness.  
Austin v. Brown, 6 Vet. App. 547, 551 (1994).  Proceeding at 
this time would be improper under Bernard.

The Board additionally notes, however, that the Court has 
emphasized that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Furthermore, the Board notes that the rating schedule 
criteria for evaluating psychiatric disorders changed on 
November 7, 1996.  The veteran submitted his claim for 
increased rating for PTSD in March 1993.  When the 
regulations concerning entitlement to an increased rating are 
changed during the course of an appeal, the veteran is 
entitled to the resolution of his appeal under the criteria 
which are most favorable to his claim.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Also, on and after that date, all 
examinations and diagnoses of mental disorders for VA 
purposes must conform to the fourth edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), which is 
codified at 38 C.F.R. § 4.125 (1999). 

Although the RO has considered the new and old rating 
criteria in assigning the current disability evaluation, 
because the veteran has not had an appropriate compensation 
examination fully directed toward the disability rating to be 
assigned under DSM-IV, further action by the RO is necessary 
to afford due process of law.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran 
and request that he identify the 
specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
from whom he has received treatment for 
PTSD, spastic colitis and dermatitis 
since March 1993.  When the requested 
information and any necessary 
authorizations have been received, the 
RO should attempt to obtain copies of 
all pertinent records which have not 
previously been obtained.

2. The RO should schedule the veteran 
for a VA psychiatric examination in 
order to determine the nature and extent 
of his PTSD.  The examiner must be 
provided with the claims folder for 
review in connection with his or her 
evaluation.  All necessary tests and 
studies should be conducted in order to 
identify and describe the symptomatology 
attributable to PTSD.  The report of 
examination should contain a detailed 
account of all manifestations of PTSD 
found to be present.  The examiner must 
comment on the extent to which the 
service-connected PTSD affects the 
veteran's occupational and social 
functioning.

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code 
assigned, is to be included.  If the 
veteran is too disabled to personally go 
to the examination site an examination 
by a home health physician who is 
trained in psychiatry should be 
conducted.  The examination report 
should be typed.

3.  The RO should schedule the veteran 
for a VA gastrointestinal examination to 
determine the nature and extent of the 
appellant's spastic colitis with 
resection of the colon for 
diverticulitis and incisional hernia.  
The examiner must be provided with the 
claims folder for review in connection 
with his or her evaluation.  All 
necessary tests and studies should be 
conducted.  The examiner should address 
the degree and frequency of any 
disturbance of bowel function and 
document whether the resection of 
intestine is manifested by slight, 
moderate or severe symptoms.  If the 
veteran is too disabled to personally go 
to the examination site an examination 
by a home health physician trained in 
gastroenterology should be conducted.  
The examination report should be typed.

4.  The RO should also schedule the 
veteran for a VA dermatological 
examination to determine the nature and 
extent of the dermatitis of the hands and 
feet.  The examiner must be provided with 
the claims folder for review in 
connection with his or her evaluation.  
All necessary tests and studies should be 
conducted. The examiner should 
specifically comment as to whether the 
veteran has exfoliation, exudation or 
itching on an exposed surface or 
extensive area; constant exudation or 
itching, extensive lesions, or marked 
disfigurement; ulceration, extensive 
exfoliation or crusting; systemic or 
nervous manifestations; or an 
exceptionally repugnant condition.  If 
the veteran is too disabled to personally 
go to the examination site an examination 
by a home health physician trained in 
dermatology should be conducted.  The 
examination report should be typed.

5.  Prior to the examinations, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to 
report for the examinations in order 
that he may make an informed decision 
regarding his participation in the 
examinations.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the 
examination reports to verify that the 
veteran's claims folder was reviewed.  
If any development is incomplete, 
including if the requested examinations 
do not include all test reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented prior to returning the case 
to the Board.

7.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issues of entitlement 
to increased ratings for PTSD, spastic 
colitis with resection of the colon for 
diverticulitis and incisional hernia, 
and dermatitis of the hands and feet.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


